 


114 HR 2448 IH: To amend the Public Health Service Act to authorize a program of high-risk, high-reward research.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2448 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Harris introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to authorize a program of high-risk, high-reward research. 
 
 
1.High-risk, high-reward researchPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following:  409K.High-risk, high-reward research programThe director of each national research institute shall, as appropriate— 
(1)establish programs to conduct or support research projects that pursue innovative approaches to major contemporary challenges in biomedical research that involve inherent high risk, but have the potential to lead to breakthroughs; and (2)set aside a specific percentage of funding, to be determined by the Director of NIH for each national research institute, for such projects.. 
 
